     Case 2:18-cv-04587-SJO-SS Document 18 Filed 10/17/18 Page 1 of 2 Page ID #:85



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@ toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
                                                      ) Case No.
       TERRY FABRICANT, individually and              )
       behalf of all others similarly situated,           2:18-CV-04587-SJO-SS
13                                                    )
       Plaintiff,
14     vs.                                            )
       FIRST CONNECT INC.; KENT                       ) NOTICE OF SETTLEMENT AS TO
15
       KUSZAJEWSKI; and DOES 1 through                ) INDIVIDUAL CLAIMS ONLY
16     inclusive,                                     )
       Defendants.                                    )
17
                                                      )
18                                                    )
19
                                                      )
                                                      )
20

21
            NOW COME THE PLAINTIFF by and through their attorneys to respectfully

22
     notify this Honorable Court that this case has settled. Plaintiff requests that this Honorable

23   Court vacate all pending hearing dates and allow sixty (60) days with which to file

24   dispositive documentation. Dispositional documents will be forthcoming. This Court
25   shall retain jurisdiction over this matter until fully resolved.
26                         Respectfully submitted this October 17, 2018.
27

28
                                                             By: /s/Adrian R. Bacon
                                                              Adrian R. Bacon, ESQ.


                                           Notice of settlement - 1
     Case 2:18-cv-04587-SJO-SS Document 18 Filed 10/17/18 Page 2 of 2 Page ID #:86



1

2                            CERTIFICATE OF SERVICE
3
     Filed electronically on October 17, 2018, with:
4

5    United States District Court CM/ECF system
6
     Notification sent electronically on October 17, 2018, to:
7

8    To the Honorable Court, all parties and their Counsel of Record
9
     This 17th Day of October, 2018.
10

11   By: /s/ Adrian R. Bacon
       Adrian R. Bacon, ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of settlement - 2
